Citation Nr: 0602777	
Decision Date: 02/01/06    Archive Date: 02/15/06

DOCKET NO.  02-00 964A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUES

1.  Entitlement to service connection for deep vein 
thrombosis (DVT) of the right leg.

2.  Entitlement to service connection for residuals of a left 
foot injury.

3.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for 
residuals of a right knee injury, and, if so, whether the 
reopened claim should be granted. 

4.  Entitlement to a rating in excess of 40 percent for 
service-connected herniated nucleus pulposus (HNP) L4-5 with 
sciatica of the right hip and leg.

5.  Entitlement to a rating in excess of 20 percent for a 
service-connected right ankle disorder.  




REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

C. Chaplin, Counsel


INTRODUCTION

The veteran had active service from November 1958 to November 
1978.  

This matter comes before the Board of Veterans' Appeals 
(Board) from an October 2000 rating determination of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Atlanta, Georgia.  The RO denied entitlement to service 
connection for DVT of the right leg, residuals of a right 
knee injury, and a left foot disorder.  The RO also assigned 
a 10 percent evaluation for residuals of fracture of the 
right ankle, effective from February 29, 2000, and confirmed 
and continued a 20 percent evaluation for HNP, L4-5 with 
sciatica of the right hip and leg.  

During the pending appeal, in a December 2001 rating decision 
the RO assigned a 20 percent evaluation for residuals of 
fracture of the right ankle, effective from January 17, 2001.  
Also, in a rating decision in May 2005 the RO assigned a 40 
percent evaluation for herniated nucleus pulposus HNP, L4-5, 
with sciatica of the right hip and leg.  As these evaluations 
are less than the maximum available rating, the issues 
remained on appeal.  See AB v. Brown, 6 Vet. App. 35, 38 
(1993).  However, the veteran subsequently withdrew his 
appeal for an increased evaluation for HNP, L4-5, with 
sciatica of the right hip and leg.  

In September 2005 the veteran withdrew his request for a 
travel board hearing before a member of the Board and 
requested that his file be forwarded to the Board for a 
decision to be made.  Regulations provide that a veteran may 
withdraw a hearing request at any time before the date of the 
hearing.  See 38 C.F.R. § 20.704(e) (2005).  

The veteran, through his representative, has informally 
raised the question of whether service connection is 
warranted for the left ankle secondary to the right ankle in 
an August 2005 statement by the representative.  This issue 
is referred to the agency of original jurisdiction for 
appropriate development.  

As discussed below, the issue of entitlement to service 
connection for residuals of a right knee injury is reopened; 
however, further development is needed.  The issues of 
entitlement to service connection for residuals of a right 
knee injury and for DVT of the right leg are addressed in the 
Remand portion of the decision below and are REMANDED to the 
RO via the Appeals Management Center (AMC), in Washington, 
D.C.  VA will provide notification when further action is 
required on the part of the appellant.  


FINDINGS OF FACT

1.  All evidence necessary for disposition of the claim has 
been developed and the appellant has received the required 
notice.

2.  In a written statement received in June 2005, prior to 
the promulgation of a decision in the appeal, the veteran 
withdrew his appeal on the issue of entitlement to a rating 
in excess of 40 percent for service-connected HNP, L4-5, with 
sciatica of the right hip and leg.  

3.  The veteran's current schedular rating for residuals of 
fracture of the right ankle is the maximum disability rating 
available for limitation of motion.  The preponderance of the 
evidence of record does not show ankylosis of the right ankle 
or marked interference with employment or frequent periods of 
hospitalization due to the residuals of the right ankle.

4.  In a December 1978 rating decision, the RO denied 
entitlement to service connection for residuals of a right 
knee injury.  The veteran did not appeal the decision on his 
claim for residuals of a right knee injury, and it became 
final.  

5.  Evidence received since the final December 1978 RO 
decision is new and bears directly and substantially on the 
matter under consideration, and is so significant that it 
must be considered in order to fairly decide the claim for 
entitlement to service connection for a right knee disorder.

6.  The competent and probative medical evidence of record 
preponderates against a finding that the veteran's left foot 
disorder either had its onset in service or preexisted 
service and was permanently worsened therein, or that 
arthritis of the left foot was diagnosed within one year 
after separation from service.


CONCLUSIONS OF LAW

1.  The criteria for withdrawal of a substantive appeal by 
the appellant on the issue of entitlement to a rating in 
excess of 40 percent for HNP, L4-5, with sciatica of the 
right hip and leg have been met.  38 U.S.C.A. § 7105(b)(2), 
(d)(5) (West 2002); 38 C.F.R. §§ 20.202, 20.204 (2005).

2.  The criteria for an evaluation in excess of 20 percent 
for residuals of a fracture of the right ankle have not been 
met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & 
Supp. 2005); 38 C.F.R. §§ 3.159, 4.71a, Diagnostic Code 5271 
(2005).  

3.  New and material evidence to reopen the claim of 
entitlement to service connection for a right knee disorder 
has been received, and the veteran's claim for that benefit 
is reopened.  38 U.S.C.A. §§ 5103A(f), 5108, 7105 (West 
2002); 38 C.F.R. § 3.156(a) (2001).

4.  Residuals of a left foot injury were not incurred in or 
aggravated by active military service.  38 U.S.C.A. § 1110, 
1131, 1153, 5103, 5103A, 5107(a) (West 2002 & Supp. 2005); 38 
C.F.R. §§ 3.102, 3.159, 3.303 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duty to notify and to assist

Upon receipt of a complete or substantially complete 
application, VA must notify the claimant and any 
representative of any information, medical evidence, or lay 
evidence not previously provided to VA that is necessary to 
substantiate the claim.  This notice requires VA to indicate 
which portion of that information and evidence is to be 
provided by the claimant and which portion VA will attempt to 
obtain on the claimant's behalf.  See 38 U.S.C.A. §§ 5103, 
5103A, 5107 (West 2002 & Supp. 2005); 38 C.F.R. § 3.159 
(2005).  The notice must:  (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claim, or something to the effect that 
the claimant should "give us everything you've got 
pertaining to your claim(s)."  Pelegrini v. Principi, 18 
Vet. App. 112 (2004).  

In this case, the RO sent correspondence in June 2001; a 
rating decision in October 2000, a statement of the case in 
December 2001; and a supplemental statement of the case in 
May 2005.  These documents discussed specific evidence, the 
particular legal requirements applicable to the claims, the 
evidence considered, the pertinent laws and regulations, and 
the reasons for the decisions.  VA made all efforts to notify 
and to assist the appellant with regard to the evidence 
obtained, the evidence needed, the responsibilities of the 
parties in obtaining the evidence, and the general notice of 
the need for any evidence in the appellant's possession.  The 
Board finds that any defect with regard to the timing or 
content of the notice to the appellant is harmless because of 
the thorough and informative notices provided throughout the 
adjudication and because the appellant had a meaningful 
opportunity to participate effectively in the processing of 
the claim with an adjudication of that claim by the RO 
subsequent to receipt of the required notice.  See Mayfield 
v. Nicholson, 19 Vet. App. 103 (2005).  Thus, VA has 
satisfied its duty to notify the appellant.

In addition, all relevant, identified, and available evidence 
has been obtained, and VA has notified the veteran of any 
evidence that could not be obtained.  The appellant has not 
referred to any additional, unobtained, relevant evidence.  
Thus, the Board finds that VA has satisfied both the notice 
and duty to assist provisions of the law.


II.  Pertinent legal criteria

A.  Finality and Materiality

An appeal to the Board consists of a timely filed notice of 
disagreement in writing and, after a statement of the case 
has been furnished, a timely filed substantive appeal.  
38 C.F.R. §§ 20.200, 20.302.  Absent an appeal, a decision of 
a duly constituted rating agency or other agency of original 
jurisdiction shall be final and binding on all VA field 
offices as to conclusions based upon evidence on file at the 
time VA issues written notification in accordance with 38 
U.S.C.A. § 5104.  38 U.S.C.A. § 7105(c); 38 C.F.R. 
§§ 3.104, 20.1103.  

If a claim of entitlement to service connection has been 
previously denied and that decision became final, the claim 
can be reopened and reconsidered only if new and material 
evidence is presented with respect to that claim.  
38 U.S.C.A. § 5108; see Manio v. Derwinski, 1 Vet. App. 140, 
145 (1991).

"New and material evidence" means evidence not previously 
submitted to agency decisionmakers which bears "directly and 
substantially" upon the specific matter under consideration.  
Such evidence must be neither cumulative nor redundant, and, 
by itself or in connection with evidence previously 
assembled, such evidence must be "so significant that it 
must be considered in order to fairly decide the merits of 
the claim."  38 C.F.R. § 3.156(a) (2001).

The Board notes that 38 C.F.R. § 3.156 was has been amended, 
and that the standard for finding new and material evidence 
has changed as a result.  66 Fed. Reg. 45,620, 45,630 (Aug. 
29, 2001) (codified at 38 C.F.R. § 3.156(a)).  However, this 
change is not applicable in the present case because the 
appellant's claim was filed before August 29, 2001, the 
effective date of the amendment.  66 Fed. Reg. 45,620, 45,629 
(Aug. 29, 2001).

Only evidence presented since the last final denial on any 
basis (either upon the merits of the case, or upon a previous 
adjudication that no new and material evidence had been 
presented) will be evaluated, in the context of the entire 
record.  Evans v. Brown, 9 Vet. App. 273, 283 (1996).  In 
determining whether evidence is new and material, the 
credibility of the evidence is generally presumed.  Justus v. 
Principi, 3 Vet. App. 510, 512-513 (1992).  However, lay 
assertions of medical causation cannot serve as the predicate 
to reopen a claim under section 5108.  See Moray v. Brown, 5 
Vet. App. 211, 214 (1993).  

In Elkins v. West, 12 Vet. App. 209 (1999), the Court of 
Appeals for Veterans Claims held the Board must first 
determine whether the appellant has presented new and 
material evidence under 38 C.F.R. § 3.156(a), in order to 
have a finally denied claim reopened under 38 U.S.C.A. § 
5108.  Then, if new and material evidence has been submitted, 
the Board may proceed to evaluate the merits of the claim, 
but only after ensuring that the VA's duty to assist has been 
fulfilled.  See Vargas-Gonzalez v. West, 12 Vet. App. 321, 
328 (1999).


B.  Legal criteria for service connection

Service connection may be granted for disability arising from 
disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  
With chronic disease shown as such in service (or within a 
pertinent presumption period under 38 C.F.R. § 3.307) so as 
to permit a finding of service connection, subsequent 
manifestations of the same chronic disease at any later date, 
however remote, are service connected, unless clearly 
attributable to intercurrent causes.  To show chronic disease 
in service there is required a combination of manifestations 
sufficient to identify the disease entity, and sufficient 
observation to establish chronicity at the time, as 
distinguished from merely isolated findings or a diagnosis 
including the word "chronic."  Continuity of symptomatology 
is required only where the condition noted during service (or 
in the presumption period) is not, in fact, shown to be 
chronic or where the diagnosis of chronicity may be 
legitimately questioned.  When the fact of chronicity in 
service is not adequately supported, then a showing of 
continuity after discharge is required to support the claim.  
38 C.F.R. § 3.303(b).  

Service connection may be also granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d); see Cosman v. 
Principi, 3 Vet. App. 303, 305 (1992).  

Where a veteran served continuously for 90 days or more 
during a period of war, or had peacetime service after 
December 31, 1946, and arthritis becomes manifest to a degree 
of 10 percent within one year from the date of termination of 
such service, to include a pre-existing chronic disease, such 
disease shall be presumed to have been incurred in or 
aggravated by service, even though there is no evidence of 
such disease during the period of service.  38 U.S.C.A. §§ 
1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.

Service connection connotes many factors, but basically it 
means that the facts, as shown by evidence, establish that a 
particular injury or disease resulting in disability was 
incurred coincident with service.  A determination of service 
connection requires a finding of the existence of a current 
disability and a determination of a relationship between that 
disability and an injury or disease in service.  See Pond v. 
West, 12 Vet. App. 341 (1999); Hickson v. West, 12 Vet. App. 
247, 253 (1999); 38 C.F.R. § 3.303(a).

Service connection may also be granted if the evidence shows 
that the condition was observed during service or any 
applicable presumption period and continuity of 
symptomatology was demonstrated thereafter, and if the 
evidence includes competent evidence relating the current 
condition to that symptomatology.  See Savage v. Gober, 10 
Vet. App. 488, 495-97 (1997); 38 C.F.R. § 3.303(b).

The Court held in Savage that the "continuity of 
symptomatology" provision of 38 C.F.R. § 3.303(b) may 
obviate the need for medical evidence of a nexus between 
present disability and service.  See Savage, 10 Vet. App. at 
497.  The only proviso is that there be medical evidence on 
file demonstrating a relationship between the appellant's 
current disability and his post-service symptomatology, 
unless such a relationship is one as to which a lay person's 
observation is competent.


C.  Increased evaluation

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  Separate diagnostic codes identify the 
various disabilities.  38 U.S.C.A. § 1155 (West 2002); 38 
C.F.R. Part 4 (2005).  Where there is a question as to which 
of two evaluations shall be applied, the higher evaluation 
will be assigned if the disability more closely approximates 
the criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  38 C.F.R. § 4.7.  When, after 
careful consideration of all procurable and assembled data, a 
reasonable doubt arises regarding the degree of disability, 
such doubt will be resolved in favor of the claimant.  38 
C.F.R. § 4.3.

In determining the level of impairment, the disability must 
be considered in the context of the entire recorded history.  
38 C.F.R. § 4.2, 4.41.  An evaluation of the level of 
disability present also includes consideration of the 
functional impairment of the appellant's ability to engage in 
ordinary activities, including employment.  38 C.F.R. § 4.10.

The Board notes that, where an increase in a service-
connected disability rating is at issue, the present level of 
disability is of primary concern.  Although review of the 
recorded history of a service-connected disability is 
important in making a more accurate evaluation, see 38 C.F.R. 
§ 4.2, the regulations do not give past medical reports 
precedence over current findings.  Francisco v. Brown, 7 Vet. 
App. 55, 58 (1994).

In exceptional cases where the schedular evaluations are 
found to be inadequate, an extra-schedular evaluation 
commensurate with the average earning capacity impairment due 
exclusively to the service-connected disability or 
disabilities may be approved, provided the case presents such 
an exceptional or unusual disability picture with such 
related factors as marked interference with employment or 
frequent periods of hospitalization as to render impractical 
the application of the regular schedular standards.  38 
C.F.R. § 3.321(b)(1) (2005).

Where there is a question as to which of two disability 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  38 C.F.R. § 4.7.  When, after 
careful consideration of all procurable and assembled data, a 
reasonable doubt arises regarding the degree of disability, 
such doubt will be resolved in favor of the claimant.  38 
C.F.R. § 4.3.

The provisions of 38 C.F.R. § 4.14 preclude the assignment of 
separate ratings for the same manifestations under different 
diagnoses.  It is possible for a veteran to have separate and 
distinct manifestations from the same injury that would 
permit rating the disability under more than one diagnostic 
code; however, the critical element in permitting the 
assignment of multiple ratings under various diagnostic codes 
is that none of the symptomatology for any one of the 
conditions is duplicative or overlapping with the 
symptomatology of the other condition.  See Esteban v. Brown, 
6 Vet. App. 259, 261-62 (1994).


III.  HNP, L4-5, with sciatica of the right hip and leg

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal 
which fails to allege specific error of fact or law in the 
determination being appealed.  See also 38 C.F.R. § 20.202 
(2005).  A Substantive Appeal may be withdrawn in writing at 
any time before the Board promulgates a decision.  38 C.F.R. 
§ 20.204 (2005).  Withdrawal may be made by the appellant or 
by his or her authorized representative.  38 C.F.R. § 20.204 
(2005).  The appellant has withdrawn his appeal as to the 
issue of entitlement to a rating in excess of 40 percent for 
HNP, L4-5, with sciatica of the right hip and leg and, hence, 
there remain no allegations of errors of fact or law for 
appellate consideration.  Accordingly, the Board does not 
have jurisdiction to review the appeal as to the issue of 
entitlement to a rating in excess of 40 percent for HNP, L4-
5, with sciatica of the right hip and leg, and it is hereby 
dismissed.


IV.  Residuals of a fracture of the right ankle

The veteran sought an increased evaluation for residuals of a 
fracture of the right ankle evaluated as noncompensable.  The 
RO agreed with the veteran and assigned a 10 percent 
evaluation with which the veteran disagreed.  During the 
pending appeal, the RO assigned an increased evaluation of 20 
percent.  The RO assigned this rating under the provisions of 
Diagnostic Code 5271 of the Schedule for Rating Disabilities, 
38 C.F.R. § 4.71a.  The provisions contained in the rating 
schedule represent as far as can practicably be determined, 
the average impairment in earning capacity in civil 
occupations resulting from disability.  

Limited motion of the ankle warrants a 10 percent rating when 
moderate, and a 20 percent rating when marked.  38 C.F.R. § 
4.71a, Diagnostic Code 5271 (2005).  Normal ankle joint 
motion is from 0 to 20 degrees of dorsiflexion and 0 to 45 
degrees of plantar flexion. 38 C.F.R. § 4.71, Plate II 
(2005).

Diagnostic Code 5270 provides that ankylosis in plantar 
flexion, less than 30 degrees, warrants a 20 percent rating.  
When the ankle is ankylosed in plantar flexion, between 30 
degrees and 40 degrees, or in dorsiflexion between 0 and 10 
degrees, a 30 percent rating is warranted.  Ankylosis of the 
ankle in plantar flexion at more than 40 degrees, or in 
dorsiflexion at more than 10 degrees or with abduction, 
adduction, inversion or eversion deformity warrants a 40 
percent rating.  38 C.F.R. § 4.71a, Diagnostic Code 5270 
(2005).

In a rating decision in December 1978, the RO granted 
entitlement to service connection for a fracture of the right 
ankle evaluated as zero percent disabling (noncompensable) 
from December 1978.  Service medical records show the veteran 
suffered a fracture of the right ankle in 1959 secondary to 
playing football which was casted and had a normal recovery.  

At a VA examination in April 1979 the veteran could stand on 
his toes and heels and had a normal gait.  At a VA C&P 
examination in May 1991, no swelling or deformity was noted 
in the right ankle.  Dorsiflexion was to 15 degrees and 
plantar flexion to 30 degrees.  There appeared to be a fairly 
normal inversion and eversion of his right ankle.  A May 1991 
x-ray of the right ankle revealed no significant bony 
abnormality of the right ankle.  The diagnosis was a healed 
fracture of the right ankle.  After review of these records, 
the RO confirmed and continued a noncompensable evaluation 
for a right ankle condition.

At a VA examination in December 1993, the veteran reported 
the fracture of his right ankle in 1959 that was treated by 
casting.  He related that occasionally he might have some 
discomfort in the right ankle but nothing incapacitating.  
Examination of the musculoskeletal system revealed marked 
exogenous obesity with no joint or bone deformities.  The 
impression was history of right ankle fracture treated with 
casting with no objective findings at the time of the 
examination.  In a March 1994 rating decision the RO 
confirmed and continued the noncompensable evaluation.  The 
RO determined that no functional impairment of the right 
ankle was shown to warrant a compensable evaluation.  

Private medical records show that in March 1995 the veteran 
was treated for painful arches of both feet.  The assessment 
was anterior tibial and posterior tibial tendinitis as well 
as degenerative arthritis in the arch of the foot.  

At a VA examination in October 1995, the veteran had 
difficulty standing on his heels and toes and had subjective 
complaints.  Ankle dorsiflexion was 0 degrees on the right 
and plantar flexion was 30 degrees.  The diagnosis was 
history of "left" ankle fracture in 1969 with persistent 
subjective complaints.  An x-ray in October 1995 showed a 
moderate sized plantar posterior calcaneal heel spur 
bilaterally.  Osteophyte formation was noted along the 
anterior aspect of the tibia consistent with talar tibial 
osteoarthritis.  The impression was heel spurs bilaterally 
and mild osteoarthritis of the talar tibia joint space.  

A rating decision in December 1995 confirmed and continued 
the noncompensable evaluation.

At a VA examination in October 1996, the examiner noted that 
the veteran until five years earlier was able to work but now 
was unable to do so due to the fact that he was morbidly 
obese.  He had sustained a fracture of his right ankle in 
1959.  The history noted that a recent examination 
demonstrated degenerative joint disease in the ankles and 
bilateral heel spurs.  Objective findings were the right 
ankle was swollen; he had no dorsiflexion and measured 35 
degrees plantar flexion by a goniometer.  The diagnosis was 
degenerative joint disease following fracture of right ankle 
with bilateral heel spurs.  An x-ray did not identify an 
obvious fracture.  There were degenerative changes along the 
dorsal aspect of the mid foot.  Plantar and posterior 
calcaneal spurring was suspected.  

Records from the Social Security Administration (SSA) 
indicate that the veteran had been disabled from March 1992 
from a primary diagnosis of obesity and a secondary diagnosis 
of phlebitis and thrombo-phlebitis.

In an October 1997 rating decision the noncompensable 
evaluation was confirmed and continued.

At a VA examination in April 2000, the veteran complained of 
pain, throbbing, tingling and numbness, weakness, stiffness, 
swelling, inflammation, instability, fatigue and lack of 
endurance involving both of his ankles and other joints.  The 
examiner noted that the veteran's lower extremities could not 
be fully evaluated due to his morbid obesity.  He remained 
seated in his motorized scooter throughout the entire 
examination.  Examination of the right ankle joint revealed 
swelling and redness.  Dorsiflexion was active at 15 degrees 
and plantar flexion was painful at 10 degrees.  There was 
swelling and edema of the lateral malleolus.  There were no 
constitutional signs of arthritis.  An x-ray of the right 
ankle showed ossific density consistent with remote fracture 
fragment.  The diagnosis was status post fracture of the 
right ankle with limitation of range of motion.  Objective 
findings were shown on physical examination and radiological 
evidence.  The examiner commented that the veteran's 
limitations and his inability to ambulate were most likely 
related to his obesity.  

In an October 2000 rating decision the RO increased the 
evaluation to 10 percent disabling effective from February 
2000 based on moderate limited motion of the ankle under 
Diagnostic Code 5271.  

At a VA examination in March 2001 the veteran related that he 
continued to note weakness in his right ankle and right knee 
and was unable to bear his weight on the right lower 
extremity.  The examiner noted that the veteran was morbidly 
obese and confined to a wheel chair.  He was unable to move 
to the examination room table because of his morbid obesity.  
He was unable to walk for more than 20 feet without severe 
dyspnea on exertion.  This was partly due to his morbid 
obesity but also due to the weakness in his legs.  The right 
ankle joint was swollen and tender with pain noted with 
motion of this joint in any direction.  There was also, 
sensation to touch and pin prick appeared normal.  Reflexes 
were normal and no muscle atrophy was appreciated.  The 
diagnosis was crepitus.  The examiner mentioned that massive 
obesity and edema in this joint prevented goniometer testing.

The impression of an x-ray of the right ankle in March 2001 
found no evidence of an acute osseous abnormality.  There was 
decreased height across the area of the talar dome.  The 
ankle mortise was otherwise intact.

Neurological examination of the lower extremities could not 
be completely assessed; however, sensation to touch and pin 
prick appeared normal and reflexes were normal.  No muscle 
atrophy was appreciated.  

The diagnosis was degenerative arthritis involving the right 
ankle based on the subjective history, as well as the 
objective findings of marked pain and swelling in the right 
ankle joint, with pain accentuated with motion of this joint 
in any direction.

The examiner commented that in addition to the above 
diagnosis and three other diagnoses, the veteran had other 
major diagnoses of (1) morbid obesity which complicated and 
aggravated all of the aforementioned diagnoses; (2) a skin 
condition of the upper extremities; and (3) early vascular 
insufficiency of the legs with a dusky cyanosis noted below 
the ankles in both lower extremities which was probably a 
direct result of the morbid obesity.

In a rating decision issued in December 2001, the RO assigned 
a 20 percent evaluation for residuals of fracture of the 
right ankle effective January 17, 2001.  The 20 percent 
evaluation was assigned for marked limitation of motion.  
Although range of motion testing was not performed, the 
veteran had swelling and pain with any movement of the right 
ankle joint.  For this reason, the RO determined that an 
increased evaluation was warranted.

At a VA examination in December 2002, the veteran related the 
history of a right ankle injury and stated that since that 
time, he had had soreness and weakness, which had become 
demonstrably worse over the past ten years.  He was able to 
dorsiflex his right ankle to approximately 10 degrees and 
plantar flex to approximately 5 degrees.  In December 2002, 
the veteran was only able to tolerate three views of the 
right ankle and could not be positioned for a mortise view.  
No acute abnormality was evidenced.  There were degenerative 
changes of the medial aspect of the ankle.  The diagnosis was 
fracture of the right ankle with residuals of degenerative 
changes. 

At a VA examination in July 2004, the veteran complained of 
pain and weakness in his right ankle that occurred 
constantly.  He related incapacitating episodes frequently 
which lasted for varying amounts of days.  His current 
treatment was physical therapy, pain medication, and a brace.  
The functional impairment was that he had to use a 
wheelchair.  The examiner commented on the difficulty in 
examining the veteran due to habitus with inability to stand.  
He required a wheelchair for ambulation and was unable to 
stand very much at all or walk.  The right ankle joint's 
general appearance was abnormal with findings of swelling.  
The veteran was unable to perform range of motion movements 
due to swelling and pain.  The range of motion was not 
additionally limited by fatigue, weakness, lack of endurance, 
or incoordination.  The impression of an x-ray in July 2004 
was mild degenerative change with no evidence of acute 
osseous injury.  The diagnosis was status post fracture of 
the right ankle with residuals of degenerative changes.  

VA outpatient treatment records show that the veteran sought 
treatment for complaints of pain in his right ankle.  

The veteran is now in receipt of a 20 percent evaluation 
which is the maximum schedular evaluation under Diagnostic 
Code 5271; thus, a higher schedular evaluation under this 
code is not available.

The veteran, through his representative, contends that no 
range of motion could be determined at the most recent 
examination in July 2004, due to the condition of his ankle 
during the examination which was swollen with pain.  The 
representative contends that information, not provided in the 
report, regarding how long the appellant could ambulate while 
in this state and how often the ankles were swollen was vital 
to determine if fatigability were present and if a higher 
evaluation were warranted.  Our review finds that the 
examination report does contain a statement by the examiner 
that the range of motion was not additionally limited by 
fatigue, weakness, lack of endurance and incoordination.  In 
addition, the x-ray findings of the right ankle were of mild 
degenerative change with no evidence of acute osseous injury.  

Where evaluation is based upon limitation of motion, and 
functional loss is alleged due to pain on motion, the 
provisions of 38 C.F.R. §§ 4.40, 4.45 must also be 
considered.  See DeLuca v. Brown, 8 Vet. App. 202, 207-8 
(1995).  Within this context, a finding of functional loss 
due to pain must be supported by adequate pathology and 
evidenced by the visible behavior of the claimant.  The 
veteran's representative further contends that the July 2004 
examination found complaints of pain and weakness, raising 
the issue of functional loss of the affected ankle and 
consideration of the provisions of 38 C.F.R. §§ 4.40 and 4.45 
and DeLuca v. Brown.  Consideration of functional loss due to 
pain, however, is not required when the current rating is the 
maximum disability rating available for limitation of motion.  
Johnston v. Brown, 10 Vet. App. 80, 85 (1997).  In addition, 
although the Board is required to consider the effect of the 
veteran's pain when making a rating determination, and has 
done so in this case, the rating schedule does not require a 
separate rating for pain.  Spurgeon v. Brown, 10 Vet. App. 
194 (1997).

The Board has considered all pertinent sections of 38 C.F.R. 
Parts 3 and 4, as required by the Court in Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991).  In that regard, 
consideration has been given to whether any other applicable 
diagnostic code under the regulations provides a basis for a 
higher evaluation for the service-connected right ankle 
disability.  As there is no medical evidence of record that 
the veteran's right ankle is ankylosed, an evaluation of the 
veteran's right ankle disability under 38 C.F.R. § 4.71a, 
Diagnostic Code 5270 is not for application.  

Given these facts, there is no basis for a higher rating 
under any code and, as noted above, any functional loss 
experienced by the veteran is encompassed by the current 20 
percent rating assigned under Diagnostic Code 5271.  See 38 
C.F.R. §§ 4.40, 4.45, 4.59 (1999); DeLuca v. Brown, 8 Vet. 
App. 202 (1995).  

In summary, for the reasons and bases discussed above, the 
Board finds that the preponderance of the competent and 
probative evidence of record is against granting an 
evaluation in excess of 20 percent for the veteran's right 
ankle disability.   

Although the veteran is entitled to the benefit of the doubt 
where the evidence is in approximate balance, the benefit of 
the doubt doctrine is inapplicable where, as here, the 
preponderance of the evidence is against the claim of 
entitlement to an evaluation in excess of 20 percent for a 
right ankle disorder.  See Gilbert, supra.

Finally, the Board has considered whether the case should be 
referred for extra-schedular consideration under 38 C.F.R. § 
3.321(b)(1).  In this respect, the Board notes that the 
veteran has not required frequent periods of hospitalization 
for his right ankle disorder.  The evidence also does not 
showed marked interference with employment due solely to the 
right ankle disability.  In sum, there is no indication in 
the record of such an unusual disability picture that 
application of regular schedular standards is impractical, 
especially in the absence of any allegation of marked 
interference due to his right ankle disability with 
employment.  The schedular rating criteria are adequate for 
evaluating this case.  Therefore, the Board finds that the 
criteria for submission for an extra-schedular rating 
pursuant to 38 C.F.R. § 3.321(b)(1) are not met.  See Bagwell 
v. Brown, 9 Vet. App. 237 (1996); Floyd v. Brown, 9 Vet. App. 
88 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).


V.  Right knee disorder

Service medical records show that in September 1963 the 
veteran reported having had several minor injuries in the 
past to the region of the right knee.  He complained of aches 
just below his right knee on the lateral side.  The knee had 
never locked but had given away.  The impression was disease 
of the lateral meniscus.  An x-ray was normal.  He received 
treatment for the symptoms.  After suffering an injury during 
an enemy conflict, the veteran was hospitalized in March 1969 
primarily for complaints of severe pain over his right eye.  
Upon physical examination, there also was some pain in his 
right knee.  The discharge diagnoses included chondromalacia 
of the right knee.  A right knee disorder was not noted at 
the retirement examination in June 1978.  

In a rating decision in December 1978 the RO denied 
entitlement to service connection for residuals of a right 
knee injury.  The RO found that although the service medical 
records included a complaint of right knee pain with one 
diagnosis of chondromalacia in March 1969, there was no 
further reference to this or evidence to show a chronic right 
knee disability.  The veteran did not appeal this decision 
and therefore it became a final decision.  38 C.F.R. 
§§ 19.118, 19.153 (1978).

The veteran contends that the evidence he has submitted is 
new and material, warranting reopening and a grant of his 
claim for service connection for a chronic right knee 
disorder.  

In February 2000, the veteran submitted a claim for 
entitlement to a total disability evaluation based on 
individual unemployability.  The Board notes that in the 
October 2000 rating decision the RO determined that new and 
material evidence had not been received to reopen a claim of 
entitlement to service connection for residuals of a right 
knee injury.  The Board has a jurisdictional responsibility 
to consider whether it was proper for a claim to be reopened, 
regardless of whether the previous action denying the claim 
was appealed to the Board.  Jackson v. Principi, 265 F. 3d 
1366 (Fed. Cir. 2001).  

The evidence received into the record since the December 1978 
rating determination that denied entitlement to service 
connection for residuals of a right knee injury includes VA 
examination reports, private medical records, and VA 
treatment records.  Some of these records do not show a right 
knee disorder or refer to unrelated disorders.  However, 
there are other VA medical records and examination reports 
showing diagnoses, albeit many years after retirement from 
service, of a positive Clark's test that suggested 
chondromalacia patella in December 1993, mild degenerative 
changes of the right knee shown by x-ray in October 1995, 
degenerative joint disease of the right knee with probable 
underlying medial meniscal pathology in June 2001, and 
degenerative joint disease of the right knee with pain in 
June 2002.  In the Board's opinion, such evidence, presumed 
credible for this purpose, is new, it does bear directly and 
substantially on the question of service connection for 
residuals of a right knee injury, and it is so significant as 
to warrant reconsideration of the merits of the claim on 
appeal. 

The Board finds that the additional evidence, when viewed 
with that previously of record is new and material evidence 
as defined by the regulation, is not cumulative and 
redundant, and is so significant that it must be considered 
in order to fairly decide the merits of the claim.  38 C.F.R. 
§ 3.156(a) (prior to August 29, 2001).  Accordingly, the 
claim for entitlement to service connection for residuals of 
a right knee injury is be reopened.  To that extent only, the 
claim is allowed.  The issue of service connection will be 
addressed in the remand attached to this decision.  38 
U.S.C.A. § 5108.  



VI.  Residuals of a left foot injury

The veteran seeks entitlement to service connection for 
residuals of a left foot injury.  As previously stated, for 
entitlement to service connection, there must be competent 
medical evidence of a nexus between the in-service findings 
and diagnoses, the post-service symptoms, and a current 
diagnosed disability.  Hickson v. West, 12 Vet. App. 247, 253 
(1999).

Although the veteran may currently have a left foot disorder, 
service medical records are negative for complaints, 
findings, or diagnosis of a left foot injury.  There was a 
clinical evaluation of normal for feet at the June 1978 
retirement examination.  There is no incident in service 
shown to which the current claimed left foot disability could 
be linked.    

Private medical records from Dr. J.A.K. show that in July 
1984 the veteran reported that he had dropped a bucket on his 
left foot and complained of pain at the left first MP joint.  
An x-ray in July 1984 of the left foot was unremarkable.  Dr. 
J.A.K. saw no fracture and assessed a contusion of the left 
foot with good posterior tibial pulse on the left.  

In March 1995, E.J.M. III, D.P.M., wrote that the veteran had 
been treated in his office for painful arches of both feet.  
The assessment was anterior tibial and posterior tibial 
tendinitis, as well as degenerative arthritis in the arch of 
the foot.  

VA outpatient treatment records show that the veteran has 
periodically sought treatment for his left foot.  These 
records include a VA x-ray in October 1995 that revealed heel 
spurs bilaterally and mild osteoarthritis of the talar tibia 
joint space.  
A November 1999 entry contains complaints of left foot pain.  
An x-ray in November 1999 of the left foot and ankle showed 
no evidence of acute injury identified.  The presence of 
hallux valgus deformity and posterior calcaneus spur was 
noted.

In March 2001, the veteran complained of left ankle constant 
soreness of one year and denied any trauma to the left ankle.  
The clinical findings were recorded.  The assessment was left 
ankle soreness secondary to edema.  He was seen again in 
October 2001 and stated that the left ankle pain was 
unchanged. 

In May 2002 the veteran returned to a VA podiatry clinic for 
follow-up on left ankle pain of one year.  He described his 
symptoms.  The assessment was ankle pain with possible soft 
tissue mass on the left versus varicosities causing increased 
edema.  He did not show for an appointment for an x-ray of 
the left ankle in December 2004. 

Private medical records and VA outpatient treatment records 
show treatment for the veteran's left foot.  This medical 
evidence, however, does not provide a link to service or to 
symptomatology since service.

The Board has carefully considered the veteran's statements.  
He is certainly competent, as a lay person, to report that as 
to which he has personal knowledge.  See Layno v. Brown, 6 
Vet. App. 465, 470 (1994).  He is not, however, competent to 
offer his medical opinion as to cause or etiology of the 
claimed disability, as there is no evidence of record that 
the veteran has specialized medical knowledge.  See Routen v. 
Brown, 10 Vet. App. 183, 186 (1997) ("a layperson is 
generally not capable of opinion on matter requiring medical 
knowledge"), aff'd sub nom. Routen v. West, 142 F.3d 1434 
(Fed. Cir. 1998), cert. denied, 119 S. Ct. 404 (1998); 
Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  The veteran's 
statements are not competent medical evidence as to a nexus 
between his claimed current left foot disorder and active 
service, or as to claimed continuity of symptomatology 
demonstrated after service.

Based upon careful review of the evidence of record, the 
Board concludes that the preponderance of the evidence is 
against a finding that the veteran's claimed current 
residuals of a left foot injury began during service.  There 
is no competent medical evidence that the veteran currently 
has residuals of a left foot injury which have been linked to 
service or to a service-connected disability.  No probative, 
competent medical evidence exists of a relationship between 
any currently claimed residuals of a left foot injury and any 
continuity of symptomatology asserted by the veteran.  See 
McManaway v. West, Voerth v. West, Savage v. Gober, supra.

In view of the foregoing, the competent and probative medical 
evidence of record preponderates against a finding that the 
claimed current residuals of a left foot injury are a result 
of an injury or disease in service.  Therefore, the benefit-
of-the-doubt doctrine is inapplicable, and service connection 
must be denied.  38 U.S.C.A. § 5107(b); Gilbert, supra.


ORDER

The appeal on the issue of entitlement to a rating in excess 
of 40 percent for HNP, L4-5, with sciatica of the right hip 
and leg is dismissed.

Entitlement to an evaluation in excess of 20 percent for 
residuals of fracture of the right ankle is denied.

New and material evidence having been received, the veteran's 
claim of entitlement to service connection for residuals of a 
right knee injury is reopened, and the appeal is granted to 
this extent only.

Entitlement to service connection for residuals of a left 
foot injury is denied.


REMAND

VA's duty to assist the veteran includes obtaining medical 
records and to provide a medical examination or obtain a 
medical opinion when necessary to decide the claim.  
38 C.F.R. § 3.159(c)(4) (2004).  

In this decision, the Board has determined that new and 
material evidence has been presented to reopen the veteran's 
claim for service connection for residuals of a right knee 
injury.  Service medical records show a complaint of right 
knee pain and a diagnosis of right knee chondromalacia.  Post 
service medical records show a positive Clark's test that 
suggested chondromalacia patella, mild degenerative changes 
of the right knee, and degenerative joint disease of the 
right knee.  Further development of medical evidence is 
necessary to decide the claim on the merits.  

The veteran also seeks entitlement to service connection for 
DVT and contends that it was due to the trauma suffered to 
his right leg at the time of the explosion in 1969 
particularly the claimed injury to his right knee.  He claims 
that several doctors have told him that the DVT was related 
to prior trauma to his right leg.  Private medical records 
show that in March 1992 the veteran was hospitalized and 
treated for DVT.  Treatment records from Dr. R.B.K. noted 
that at the time of hospitalization in March 1992 the veteran 
reported having had pain and swelling in his right leg over 
the preceding two to three days.  He also reported a history 
of trauma to his right knee approximately 30 years earlier.  
The impression includes edema, Homan's signs positive, 
tenderness of the right calf, and DVT.  Also included was an 
impression of status post trauma to the right "ankle" many 
years earlier. 

The evidence of record shows that since that time, the 
veteran has had several recurrences and has been on long term 
anti-coagulation medication.  A VA medical record shows that 
the veteran was hospitalized in April 1997 for complaints of 
pain and swelling in his right leg.  The initial impression 
was "Probable recurrent of DVT 2º to prior injury, currently 
subtherapeutic PT."  Accordingly, the Board finds that a 
medical opinion is necessary prior to deciding the claim on 
the merits.  

To ensure that the VA has met its duty to assist the claimant 
in developing the facts pertinent to the claim and to ensure 
full compliance with due process requirements, the case is 
REMANDED for the following development:

1.  Schedule a review of the veteran's claims 
file and medical record by an orthopedic 
specialist to determine the nature and 
etiology of any current right knee disorder.  
The claims folder, to include a copy of this 
Remand and any additional records obtained, 
must be made available to the medical reviewer 
in order that he or she may review pertinent 
aspects of the veteran's service and medical 
history, and the report should indicate 
whether such review was performed. 

a.  The reviewer should provide an opinion 
as to whether is it at least as likely as 
not (i.e., to at least a 50-50 degree of 
probability) that the veteran's current 
right knee disorder is related to a 
claimed right knee injury in service with 
a diagnosis shown of chondromalacia of the 
right knee in service, or whether such a 
relationship is unlikely (i.e., less than 
a 50-50 probability) to include 
consideration of the findings of post 
service medical records to include the VA 
medical treatment records.  

b.  Note:  The term "at least as likely 
as not" does not mean merely within the 
realm of medical possibility, but rather 
that the weight of medical evidence both 
for and against a conclusion is so evenly 
divided that it is as medically sound to 
find in favor of causation as it is to 
find against it.  

c.  The clinical review of the record and 
the reasoning which form the basis of the 
opinion requested should be clearly set 
forth. 

d.  The determination as to whether an 
additional examination is necessary is 
left to the medical reviewer.

2.  Schedule a review of the veteran's claims 
file and medical record by an appropriate 
specialist to determine the nature and 
etiology of any current DVT disorder.  The 
claims folder, to include a copy of this 
Remand and any additional records obtained, 
must be made available to the medical reviewer 
in order that he or she may review pertinent 
aspects of the veteran's service and medical 
history, and the report should indicate 
whether such review was performed. 

a.  The reviewer should provide an opinion 
as to the etiology of the veteran's DVT 
and whether is it at least as likely as 
not (i.e., to at least a 50-50 degree of 
probability) that the veteran's current 
DVT disorder is related to claimed right 
knee injury and/or right leg trauma in 
service, or secondary to a service-
connected right ankle disorder, or whether 
such a relationship is unlikely (i.e., 
less than a 50-50 probability) with 
consideration of the findings of post 
service medical records to include the VA 
medical treatment records.  

b.  Note:  The term "at least as likely 
as not" does not mean merely within the 
realm of medical possibility, but rather 
that the weight of medical evidence both 
for and against a conclusion is so evenly 
divided that it is as medically sound to 
find in favor of causation as it is to 
find against it.  

c.  The clinical review of the record and 
the reasoning which form the basis of the 
opinion requested should be clearly set 
forth. 

d.  The determination as to whether an 
additional examination is necessary is 
left to the medical reviewer. 

3.  After undertaking any other development 
deemed essential in addition to that specified 
above, re-adjudicate the appellant's claim.  
If any benefit sought on appeal remains 
denied, the appellant and his representative 
should be provided a supplemental statement of 
the case (SSOC).  The SSOC should contain 
notice of all relevant actions taken on the 
claim for benefits, to include a summary of 
the evidence and discussion of all pertinent 
regulations.  An appropriate period of time 
should be allowed for response. 

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant has the right to submit 
additional evidence and argument on the matter or matters the 
Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).


______________________________________________
HARVEY P. ROBERTS
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


